Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims 1 and 9.

Benavidez (US 11188074 B1) teaches a system including one or more processors configured to receive data from one or more sensors to determine whether one or more characteristics of a driver or an occupant indicate driving control of a vehicle should transfer from the driver based on the data and to enable a remote operator to control operation of the vehicle in response to determining that the driving control should transfer from the driver.(Abstract) 

Wang (US 20190163176 A1) teaches a method for transferring control of an autonomous vehicle to a remote operator including accessing a specification for triggering manual control of autonomous vehicles, identify a road segment within a geographic region exhibiting characteristics defined by the specification, and association a location of the road segment representing in a navigation map with a remote operator trigger. (Abstract) Further Wang teaches the operator triggers as locations where the vehicles should transition from autonomous operation to remote operation, however Want teaches the operator triggers set by a remote computer system (para [0033]).

Kinoshita (US 20200282980 A1) teaches a vehicle control system to provide driving assistance for a vehicle including a plurality of sensors and circuitry. The system identifies a trigger input to charge a current operation mode of the vehicle to a teleoperation mode of the vehicle. (Abstract) Further Kinoshita teaches the trigger input may refer to difficult driving situations  such as mountain driving, heavy traffic zones, accidental driving zone, nervous emotional state of the driver, or sleepy state of the driver (para [0037]). However, Kinoshita does not teach driver input specifying the trigger inputs.

Stefan (US 20140207535 A1) teaches a system and method for demand-activated remote monitoring and control of motor vehicles via radio data communication with a coordination unit. The coordination unit being configured to convey request for remote monitoring and/or remote control of a motor vehicle and offers performing the remote control from control terminals located remotely from the coordination unit. (Abstract) Further Stefan teaches input of driver preferences with respect to a particular circle of persons from which an operator can be selected (para [0045]).

The features “acquire driver information related to a driver that manually drives the vehicle, the driver information indicated a specific situation in which the driver desires to avoid the manual driving, the specific situation being input by the driver and stored in the first memory by the first processor in advance in accordance with the input by the driver, the specific situation being at least one of (i) one or more locations identified by the driver or (ii) one or more driving conditions identified by the driver” of independent claim 1 and “acquiring driver information related to a driver that manually drives the vehicle, the driver information indicated a specific situation in which the driver desires to avoid the manual driving, the specific situation being input by the driver and stored in the first memory by the first processor in advance in accordance with the input by the driver, the specific situation being at least one of (i) one or more locations identified by the driver or (ii) one or more driving conditions identified by the driver” of independent claim 9, when taken in the context of the claims as a whole, were not uncovered in the prior art teachings.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on (571)270-3415.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.H./Examiner, Art Unit 4183                                                                                                                                                                                                        



                                                                                                                                                                                            
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668